Title: To George Washington from Brigadier General James Potter, 4 December 1777
From: Potter, James
To: Washington, George



Sir
Camp [Pa.] Decr 4th 1777

your excelancey by your letter of yesterday Requested my sentements on two points.
first the advisabelity of a winter Campaign secondly the Practicability of an Attact upon Philadelphia—Ass to the first of these points my Sentiments is that a winter campaign is Practable—I confess the verey thought of a winter Campaign in our Sercumstances appeers dredfull But it is liek meny other Evels, that befaul us in this life, before we under go them we are Redey to conclud the are unseportable, but when the are over we dont find them so dredfull as we appurhended. I can from experance say so of a winter Campaign—I have not found it, to have so many Evels Attending it as I have hard warmly Represented—But on suposition that those evels were Reale, how Shall they be remeded the answer—will be by going into winter Quarters.
I Assart winter Quarters is not to be found In the State of pennsylvania my Reasons for this Assarteon is, the Capatale is in persesion of the Enemy, and there is such large Numbers fled from it, and the Neighbourhood, adjasant, and the Towns and Veledges along the River Dalawer, that all the Towns and Velidges Back in the Countey are full of Refugees all Redey.
What will be dun with those people Turn them out of Dores to make Room for the solders, god for Bid it—that would be cruilly unaxamplyfied by General How himself.
then it Remains that we must Buld Huts, for our soldeers go where we will, in this State—and I take it for granted we will not leave the state Entirly to the marcey of the enemy.
I would Recommend the Taking persision of Wilmington and Newport and what other Houses we could find in a Conveneant place in

Chester County, and Rais huts for the Remainder of our Troops, so as to prevent, the enemys furidging in that County by this Station being Ocquipied By us, we will get the furredge and provisions that our enemys would otherwise get, and the Back parts of the Cuntrey will be Resarved for the ensuing campaign, and in Case the Should be Able to force there way into our Cuntrey in the spring, the furridge and provisions being Acosted will retard there march, and will be mucth in our favour, that our stors are safe in our Reer—another advantige will follow by Quartring in the afore said maner it will be In your power to Keep a number of men in Bucks and Philadelphia Countys to prevent the enemys coming out in small partys to force the Inhabitance to Take the Oath of Elegance to the King, Nor will the have it in there power to gat that Suckuer from the disaficted part of the community, if they are closely shut up in the City—I am Convinced a winter Campaign will Give Sperits and Veger to all the Inhabitance of these United States and will do Honour to the Army and Good to our cause In genral.
Ass to the Provibility of an Attact on the City of Philadelphia with the Aid of a Bodey of Militia it is unsartain when or at what time it would be posible to cross the Revers to Attact them, for that is the way that appeers most provable to me at present.
If your Enjineers are Confidant that they can set the City on fier from the other side of the Dalawer or Schuylkill in case the Ise did not answer I would be for cauling the Militia to Aid the Army, if they could not set it on fier, I think we woud be verey liable to disapointment. I am your excelanceys Most Obedant Humble servant

Ja’s Potter

